DETAILED ACTION
Claims 1-20 are pending in the application. 


Response to Arguments
2.  	Applicant’s arguments, see page 6, filed 12/02/2021, with respect to pending claims have been fully considered and are persuasive.  The rejection of pending claims has been withdrawn. 


Allowable Subject Matter
3.  	Claims 1-20 are allowed.
4.  	The following is an examiner’s statement of reasons for allowance:
  	“An image and lens assembly for an image capturing device, the image and lens assembly comprising: 
  	a substrate; 
  	an image sensor assembly supported by the substrate, the image sensor assembly defining an optical axis and an optical plane extending in perpendicular relation to the optical axis; 
  	an outer member positioned adjacent to the substrate, the outer member including: 
  	a base defining a recess receiving the image sensor assembly; and 
  	a body portion extending from the base in parallel relation to the optical axis, the body portion including: 
  	an uppermost surface; 
  	a tapered, non-threaded surface extending from the uppermost surface at an angle to the optical axis; and 
  	an inner surface extending from the tapered, non-threaded surface such that the tapered, non-threaded surface extends between the uppermost surface and the inner surface; and 
  	an inner member extending into the outer member, the inner member secured to the outer member by an adhesive applied between the inner member and the outer member such that the adhesive extends in non-perpendicular relation to the optical axis, the inner member including a ridges extending along a portion of an overall length of the inner member.”

  	The closest prior art of record relied upon is Yeon et al (US 2014/0307099 A1) which discloses a camera module comprising an image sensor facing parallel within an optical axis and a lens barrel with a lens holder having an adhesive between the lens barrel and lens holder. Lu et al (US 2012/0019940 A1), further discloses a camera module having a non-threaded surface where an exterior surface and an interior surface meets. However, the prior art, taken alone or in combination with another, fails to teach a tapered, non-threaded surface extending from the uppermost surface at an angle to the optical axis and an inner surface extending from the tapered, non-threaded surface such that the tapered, non-threaded surface extends between the uppermost surface and the inner surface and an inner member extending into the outer member, the inner member secured to the outer member by an adhesive applied between the inner member and the outer member such that the adhesive extends in non-perpendicular relation to the optical axis, the inner member including a ridges extending along a portion of an overall length of the inner member.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845. The examiner can normally be reached M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN H MOREHEAD III/Examiner, Art Unit 2697              


/LIN YE/Supervisory Patent Examiner, Art Unit 2697